United States Court of Appeals
                           For the Eighth Circuit
                       ___________________________

                               No. 21-3457
                       ___________________________

                                David Lee Tidwell

                       lllllllllllllllllllllPlaintiff - Appellant

                                          v.

                      James Gibson, Warden, Varner Unit

                            lllllllllllllllllllllDefendant

                 Brandon Medders, Sergeant, Varner SuperMax

                      lllllllllllllllllllllDefendant - Appellee

                  Rory Griffin, Director, Health and Corr Serv

                            lllllllllllllllllllllDefendant

A. Smith, Doctor, Varner Unit; Gary Kerstein, Doctor, Varner Unit; Estella Bland,
               APN, Varner Unit; Amy Jones, Nurse, Varner Unit

                     lllllllllllllllllllllDefendants - Appellees
                                      ____________

                    Appeal from United States District Court
                  for the Eastern District of Arkansas - Central
                                  ____________

                             Submitted: July 8, 2022
                              Filed: July 21, 2022
                                 [Unpublished]
                                 ____________
Before GRUENDER, MELLOY, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.

      Arkansas inmate David Lee Tidwell appeals following the adverse grant of
summary judgment in his 42 U.S.C. § 1983 action.1 Upon de novo review of the
record, we affirm. See Morris v. Cradduck, 954 F.3d 1055, 1058 (8th Cir. 2020)
(explaining the standard of review); Barr v. Pearson, 909 F.3d 919, 921 (8th Cir.
2018) (stating that an Eighth Amendment claim for the denial of medical care
requires an inmate to show he suffered from an objectively serious medical need, and
the defendant knew of the need yet deliberately disregarded it).

       The claims against Sergeant Medders in his official capacity were barred by
sovereign immunity, see Glasgow v. Nebraska, 819 F.3d 436, 441 n.5 (8th Cir. 2016),
and the individual capacity claims failed because Tidwell did not show Medders acted
with deliberate indifference, see Johnson v. Leonard, 929 F.3d 569, 575 (8th Cir.
2019) (explaining that deliberate indifference is more than negligence or gross
negligence and requires culpability akin to criminal recklessness); Holden v. Hirner,
663 F.3d 336, 343 (8th Cir. 2011) (concluding that prison officials who lack medical
expertise are entitled to rely on medical staff opinions about prisoner diagnoses).
Tidwell also failed to show Dr. Kerstein, Nurse Bland, and Nurse Jones acted with
deliberate indifference. See Barr, 909 F.3d at 921-22 (reiterating that inmates have
no right to a particular or requested course of treatment, and a mere difference over
matters of expert medical judgment or the course of treatment do not amount to a
constitutional violation); Fourte v. Faulkner Cnty., 746 F.3d 384, 389 (8th Cir. 2014)
(concluding that when an inmate shows another physician in the same circumstance


      1
       The Honorable Billy Roy Wilson, United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Edie
R. Ervin, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-
might have ordered different tests and treatment than the prison medical staff, it raises
questions of medical judgment but does not show deliberate indifference). Tidwell
neither rebutted the expert’s opinion that these medical defendants acted within the
appropriate medical standards of care nor offered verifying medical evidence showing
that any delay in treatment had a detrimental effect on his condition. See Jackson v.
Riebold, 815 F.3d 1114, 1119-20 (8th Cir. 2016); Dulany v. Carnahan, 132 F.3d
1234, 1240-41 (8th Cir. 1997). Tidwell also waived review of any deliberate-
indifference claims against Dr. Smith because he failed to raise those claims in his
opening brief, and we will not address arguments raised for the first time in his reply
brief. See Jenkins v. Winter, 540 F.3d 742, 751 (8th Cir. 2008).

      Finally, the district court did not abuse its discretion in denying Tidwell’s
motion for the appointment of counsel after considering relevant factors. See
Patterson v. Kelley, 902 F.3d 845, 849-50 (8th Cir. 2018) (explaining the standard of
review and discussing the relevant factors).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




                                          -3-